DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 04/12/2022 been entered. Claim 4 has been cancelled. Claims 1 and 5 have been amended. Claims 2-3, 6, 8-9 and 11-20 remain withdrawn, claims 1, 5, 7 and 10 remain pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 second to last line: there appears to be a missing word “as” to precede article “a” and article “a” to precede the word “brake”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, US (2014/0262622) in view of Thompson, US (2006/0081418; referred to hereinafter as ref 418 to avoid confusion with primary ref Thompson).
In regards to claim 1 Thompson discloses:
A tower positioner device (Figure 5A & 5B) for use with (intended use) at least one rope (R) comprising: 
a body (10; interpreted in the same manner illustrated in elected figs. 6-8) being bendable (at the chain linking points) with a top attachment point (12) and a lower attachment point (16-3); 
a top control plate (see annotated drawings) pivotably connected (see pivot point in annotated drawings) to the body adjacent the top attachment point (as shown in fig. 5B; reproduced below); 
a lower control plate (see annotated drawings) pivotably connected (see pivot point in annotated drawings) to the body adjacent the bottom attachment point (as shown in fig. 5B; reproduced below); 
at least one middle control plate (see annotated drawings) pivotably connected (see pivot point in annotated drawings) to the body between the top control plate and the lower control plate (as shown in fig. 5B; reproduced below); 
wherein between the top attachment point and the lower attachment point the body comprises: 
a first link (see annotated drawings) pivotably connected to the top attachment point and the upper control plate; 
a second link (see annotated drawings) pivotably connected to the first link, the upper control plate, and the at least one middle control plate; 
a third link (see annotated drawings) pivotably connected to the second link, the at least one middle control plate, and the lower control plate; 
a fourth link (see annotated drawings) pivotably connected to the lower control plate and the bottom attachment point
each of the top control plate, the lower control plate, and the at least one middle control plate including: 
a first upper oblong hole (as shown in annotated drawings below; upper slot in top control plate); 
a second lower oblong hole as shown in annotated drawings below; upper slot in top control plate) offset from the first upper oblong hole (as described in paragraph [0030]; excerpt highlighted below) and separated by a gap (see annotate drawings below); 
an axle hole (hole at right hand side of control plate through which pivot pin at plate pivot point passes through) for receiving an axle (pivot pin) to connect to the body along an axis (axis passing through pivot pin) of a short side of the first upper oblong hole and the second lower oblong hole (right hand side of control plate); 
a handle (16-1; fig. 5A) opposite the axle hole (shown only for top control plate; see below for teachings for middle and lower control plates); 
wherein the offset between the first upper oblong hole and the second lower oblong hole is perpendicular to the axle hole (as shown in figs. 5A/5B where rope R passes through the offset perpendicular to the pivot axis); 
wherein the top control plate, the lower control plate and the at least one middle control plate are pivotable between an upward position (shown in a slight upward position in fig. 5B) and a downward position (shown in fig. A), 
such that when the top control plate, the lower control plate, and the least one middle control plate are moved to the downward position (fig. 5A), a rope path through the first upper oblong hole and the second lower oblong hole is open and the rope can pass through the first upper oblong hole (fig. 5A) and the second lower oblong hole of each of the top control plate, the lower control plate and the at least one middle control plate without resistance (fig. 5A); 
such that when the top control plate, the lower control plate, and the least one middle control plate are moved to the upward position, the rope path through the first upper oblong hole and the second lower oblong hole is restricted (firstly as shown in fig. 5B where the rope is skewed slightly to the left, see annotated drawings below and secondly due to the position/direction of the edge of the plates at the bottom/lower oblong holes also see annotated drawings below), forcing the rope to bend to an S- shape (once the control plates especially the bottom control plate tilts upwards enough distance, it is inevitable that rope R will assume S-shape due to the weight of bottom half of the rope), generating friction between a point on the first upper oblong hole and the second lower oblong hole (paragraph [0030] see highlighted excerpt below); and wherein the top control plate and the at least one middle control plate when in the upward position acts a plane clamp (paragraph [0030] see highlighted excerpt below) on the rope and the bottom control plate acts as brake on the rope (paragraph [0030] & [0033] see highlighted excerpt below).

    PNG
    media_image1.png
    516
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    457
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    427
    471
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    186
    580
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    212
    584
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    255
    582
    media_image6.png
    Greyscale

	In regards to claim 1 Thompson does not disclose a handle on the lower and middle control plates. However, it has been held that a mere duplication of parts, such as the duplication of the handle, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  A person of ordinary skill in the art would find it beneficial to introduce handles such as 16-1 of the upper control plate onto the middle and lower control plates for their predictable function of allowing a user to individually control the middle and lower plates independent of each other and the upper control plate. The teaching of the handle onto the middle and lower control plates consequently teaches the top control plate, the lower control plate and the at least one middle control plate are each pivotable between an upward position and a downward position individually through the handle.
	In regards to claim 1 Thompson does not disclose the first and second oblong holes surrounding an entire outer circumference of the at least one rope.
	Ref 418 teaches oblong holes (518) surrounding an entire outer circumference of the at least one rope (abstract).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the two-arm locking protocol as taught by ref 418; fig. 3 onto the control plates of Thompson for their predictable function of providing added securement to the rope where it would be less likely to unintentionally escape from the control plates; while being easily opened to slide the rope in and out of the through holes.

    PNG
    media_image7.png
    215
    405
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    457
    376
    media_image8.png
    Greyscale




In regards to claim 1 Thompson does not disclose the third link is longer than the first link, the second link and the fourth link. However, it would have been an obvious matter of design choice to modify the structure of links to have one link longer than the others i.e. in this case the third link longer than the first, second and fourth links; since such a modification would have involved a mere change in the size of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have one (or more) of the links (in this case the third link) longer than the others in order to facilitate control over a longer portion of the rope depending on the application and the thickness of the rope where a thicker rope maybe needed to higher elevations and/or a person carrying equipment, tools heavier gear. 
	In regards to claim 5 Thompson discloses the third link is rigid (standard chain link made of metal or similar rigid materials).
	In regards to claim 7 Thompson discloses the bottom attachment point (16-3) and the top attachment point (12) are perpendicular to the axle hole of the upper control plate, the lower control plate and the at least one middle control plate (since as shown in figs. 5A/5B the axle holes of the top, lower and middle control plate are going in and out of the page through the pivot pins while the top and bottom attachment points are in a vertical line. And if applicant intended to recite that the openings in the top and bottom attachment points are perpendicular to the axle holes, examiner provides that the reference also meets this limitation where the openings through 12 and 16-3 run horizontal while is also perpendicular to the axle holes going in and out of the page through the pivot pins).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson and ref 418 as applied to claim 1 above, and further in view of Staggers, US (2157639).
In regards to claim 10 Thompson does not disclose at least one of the upper control plate, the at least one middle control plate and the lower control plate are spring loaded towards the upward position.
However, Staggers teaches at least one of the upper control plate, the at least one middle control plate and the lower control plate (top, middle and bottom plates 11 equivalent to top, middle and lower control plates of Thompson) are spring loaded (via spring 23) towards the upward position (as shown in fig. 10).

    PNG
    media_image9.png
    583
    442
    media_image9.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the spring taught by Staggers to bias at least one of the upper, middle and lower control plates towards the upward position in order to maintain the device in the safe configuration as the default position absent user’s interaction. 

Response to Arguments
Applicant’s arguments with respect to that Thompson does not disclose or teach oblong holes has been considered and are not persuasive because firstly although figures 5A-B are shown from a side view it is clear that the one dimension of the holes is the width of the rope while the other is clearly larger; and secondly, even if it was found that Thompson does not disclose the holes being oblong, newly presented teaching reference ref 418 teaching this limitation along with “the first and second oblong holes surrounding the entire outer circumference of the rope” (which is applicant second argument). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634